Citation Nr: 1113868	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  04-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for neck pain, muscle tension headaches, and migraine headaches.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chondromalacia patella of the left knee.

4.  Entitlement to an increased rating for service-connected chondromalacia patella of the right knee (right knee instability), currently rated 10 percent disabling.

5.  Entitlement to a separate rating for right knee arthritis.   


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans Affairs
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970, and from November 1970 to December 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision from the Reno, Nevada, VA Regional Office (RO).  In November 2003, the Veteran's claims file was transferred to the Oakland, California, RO.

The Board remanded the claim in April 2008 for further development and consideration. 

The issues have been recharacterized as indicated on the title page to comport with the medical evidence of record.
 
The issue of entitlement to service connection for neck pain, muscle tension headaches, and migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's back disability was not incurred in or aggravated by service.

2.  In an October 1973 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for chondromalacia patella of the left knee.  A notice of disagreement was not received within the subsequent one-year period.

3.  Evidence submitted since the RO's October 1973 decision is cumulative or redundant.

4.  The preponderance of the evidence shows the Veteran's service-connected right knee has pain, slight limitation of motion, and no more than slight instability; there is x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  New and material evidence has not been received since the RO's October 1973 rating decision; the criteria for reopening the claim for service connection for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2001).

3.  The criteria for an evaluation in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

4.  The criteria for a separate 10 percent rating for right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Regarding the service connection and increased rating claims, the RO provided the appellant pre-adjudication notice by letter dated in April 2002.  Regarding the petition to reopen, the RO provided the appellant with notice in December 2010, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a January 2011 supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

Regarding the service connection claim, the notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Regarding the petition to reopen, the Veteran was informed of the criteria for service connection, and told that he had to submit new and material evidence to reopen his claim, including new and material evidence of a current disability, as well as medical evidence showing that the claimed condition was incurred in or made worse in service, and there is a relationship between the disability and service.  He was informed what constituted new evidence and what constituted material evidence.  This essentially complies with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

Regarding the increased rating claim, the Veteran was also apprised of the evidence needed to establish a disability rating.  See Dingess, supra.  While the notification did not advise the Veteran of the laws regarding effective dates for any grant of an increased disability rating, no new effective date for award of benefits will be assigned regarding right knee instability as the claim is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Regarding the assignment of a separate 10 percent rating for right knee arthritis, the Veteran will be advised of the laws regarding effective dates when the agency of original jurisdiction assigns the new rating.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  

Regarding the service connection and increased rating claims, VA afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of the disabilities.  Regarding the petition to reopen, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

A.  Service Connection Claim

The Veteran contends that he injured his back in service in June 1972 when a helicopter fell on his back.  He also contends that he has suffered from pain since the inservice injury.  

Service treatment records reveal that the Veteran stated that his back hurt in July 1972.  Separation examination in August 1972 was negative for any findings, complaints, or treatment of a back condition.  

Post-service treatment records indicate that a VA examination was conducted in May 1973.  The report was negative for any findings, complaints, or treatment of a back condition.  

A report from Michael Wlasichuk, M.D., dated in January 1999, is of record.  The private physician diagnosed chronic lumbar pain with no radiculopathy.  The report essentially stated that there was no apportionment of the cause of the disability to factors other than a work-related low back injury in November 1997.  A work-related injury in 1979 was noted, but the physician stated that Veteran was rehabilitated.  

A letter from Jay A. Beams, dated in April 2003 is of record.  The private physician stated that the Veteran sustained an inservice back injury in June 1972 when a helicopter fell on his back.  The injury resulted in back spasms.  

A VA examination was conducted in January 2011.  The examiner stated that the Veteran's service records do not report any identified back problems and it would be speculation to attribute his current back problems to service.  

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If there is no evidence of a chronic condition during service, or an applicable presumption period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Id.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A medical opinion that is based on facts provided by the appellant that have previously been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The only medical evidence linking the Veteran's service to his current back disability is that of Dr. Beams, who opined that the Veteran has a current back injury due to service.  The history on which the private physician relied in providing the favorable opinion is incomplete.  He was not informed of the negative separation examination, or the 1973 VA examination in which the Veteran did not complain of a low back condition nor was such condition diagnosed, or the Veteran's two post-service work-related back injuries in 1979 and 1997.  Thus, the private medical opinion is entitled to no probative weight. 

The Veteran states that he has had continuous problems with his low back since service; however, his statements are outweighed by the objective evidence of record.  He did not mention any inservice low back disability on his initial application for VA benefits; did not mention it on VA examination in 1973; and did not mention it to medical personnel who treated him for his two post-service work-related back injuries.  The Veteran's own statements made to various medical professionals over a 30-year period contradict his statements, made for the purpose of his compensation claim, that he has had continuous low back problems since discharge.  The Veteran's allegations of continuity of symptomatology are outweighed by the report of the separation examination and post-service clinical records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous records are entitled to more probative weight than the recollections of the Veteran and others of events which occurred years or even decades after discharge from service and made in the context of a claim for benefits; and one is usually more truthful when providing information for the purposes of medical diagnosis and treatment than when one is providing information for the purpose of receiving monetary compensation.)

The Veteran is competent to comment on his back symptoms.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his back condition and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted. 

B.  Petition to Reopen

The RO denied entitlement to service connection for chondromalacia patella of the left knee in October 1973, and notified the Veteran of such denial and his procedural and appellate rights by letter in November 1973.  The Veteran did not timely appeal and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  When a claim is the subject of a prior final denial, it may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the RO's action regarding this issue.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, it  may proceed to evaluate the merits of the claim, but only after ensuring that the duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Regarding claims filed before August 29, 2001, "new" evidence means evidence not previously submitted to VA decision makers that is neither cumulative nor redundant and "material" evidence means evidence that bears directly and substantially upon the specific matter under consideration and, by itself or in connection with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  See 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

Evidence of record at the time of the October 1973 decision included service medical records and a VA examination.

The stated basis for the October 1973 denial of the left knee claim was that service treatment records were negative for any mention of a left knee condition.

In July 2001, the Veteran again requested service connection for the disability.  The evidence received subsequent to the October 1973 RO rating decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Multiple post-service treatment records regarding a left knee disability have been submitted.  Medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The Veteran's assertions that his current chondromalacia patella of the left knee was incurred in service is cumulative of previous assertions and is, therefore, not new.  Even if these assertions were new, they would not be material because the question of whether a current disability is related to service can only be resolved by a person competent to make medical judgments.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is not competent in this regard.

New and material evidence has not been submitted.  Accordingly, reopening the claim of entitlement to for a left knee disability is not warranted.  38 U.S.C.A. § 5108.

C.  Increased Rating Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.

The Veteran contends that his service-connected right knee disability should be rated more than 10 percent disabling, as the symptoms and manifestations have increased in severity.  The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Staged ratings are for consideration in increased-rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right knee disability has been rated by analogy to Diagnostic Code 5257, instability of the knee.  

As a whole, the objective medical evidence tends to suggest that the Veteran's disability shows no more than slight instability of the right knee.  In fact, on the latest VA examination in January 2011, the examiner stated that there was no right knee instability.  Therefore, it cannot be determined that the Veteran meets the criteria for the next higher rating of 20 percent based on moderate knee instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, 38 C.F.R. § 4.40 requires consideration of functional disability due to pain and weakness.  Regarding the joints, 38 C.F.R. § 4.45 notes that the factors of disability reside in reductions of their normal excursion of movements in different planes.  The considerations include more or less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  See also, DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of the rated disability and should be carefully noted.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.  Painful motion due to arthritis is deemed limitation of motion and is entitled to a minimum rating of 10 percent per joint, even if there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, as in this case, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 to obtain a separate rating for arthritis.  In VAOPGCPREC 9- 98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Diagnostic Code 5260 provides for a 0 percent evaluation where flexion of the leg is limited to 60 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; and 30 percent evaluation where flexion is limited to 15 degrees.  Under Diagnostic Code 5261, a 0 percent evaluation requires extension of the leg limited to five degrees; a 10 percent evaluation requires extension limited to 10 degrees; a 20 percent evaluation requires extension limited to 15 degrees; a 30 percent evaluation requires extension limited to 20 degrees; a 40 percent evaluation requires extension limited to 30 degrees; and a 50 percent evaluation requires extension limited to 45 degrees.  Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Multiple X-ray studies of the Veteran's right knee showed degenerative or arthritic changes.  Given such findings, the Veteran has at least some arthritis of the right knee.  As noted above, arthritis is to be rated based on limitation of motion of the affected joint.  Application of Diagnostic Code 5260 (limitation of flexion) and 5261 (limitation of extension) would warrant a noncompensable rating.  However, a separate, 10 percent, disability rating is warranted for the Veteran's limitation of flexion of the right  knee under Diagnostic Code 5003 based on arthritis with painful motion.  

To receive a 20 percent rating, the knee must be limited to 45 degrees of flexion.  See 38 C.F.R. §§ 4.59, 4.71, Diagnostic Code 5260.; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such limitation of motion has not been shown.  For example, on the latest VA examination in January 2011, the Veteran could flex the right knee to 150 degrees, and extend the right knee to zero degrees.  Painful motion was found, but the examiner could find no additional limitation of motion with repetitive use.  

The Board also has considered the recent VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  This, however, does not apply to the Veteran's case given that he has not demonstrated any limitation of motion on extension and, in fact, has not demonstrated a compensable rating under either Code 5260 or 5261 based on a strict adherence to the limitation of motion criteria.  The Board has assigned a 10 percent rating under Code 5003 in recognition that there is some limitation of right knee flexion with pain under Code 5260.  The Board does not interpret the General Counsel opinion as providing for separate ratings for noncompensable limitation of flexion and limitation of extension due to pain and believes that the 10 percent rating for limitation of motion with pain (although noncompensable under Codes 5260 and 5261) under Code 5003 is all that is permitted under that regulatory provision.

In addition, there is no objective medical evidence that the Veteran's right knee is characterized by ankylosis, locking, effusion, or impairment of the tibia and fibula so as to warrant a rating in excess of 10 percent under Diagnostic Codes 5256 (Knee Ankylosis), 5258 (Cartilage, semilunar, dislocated, with frequent episodes of "locking" pain, and effusion into the joint), and 5262 (Tibia and fibula, impairment of).

As previously mentioned, consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There, however, appears to be no identifiable period of time since the effective date of service connection during which the right knee condition was more disabling than reflected in the separate 10 percent ratings due to slight instability, and pain and limitation of motion of the right knee.  Thus "staged ratings" are not supported by the record in this case.

The Veteran now has a combined 20 percent rating for his service-connected right knee disability.  See 38 C.F.R. § 4.25, Table I.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to this service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to service connection for a back disability is denied.  

The application to reopen a previously denied claim of entitlement to service connection for chondromalacia patella of the left knee is denied.

An increased rating for the right knee instability is denied.

A separate, 10 percent rating, for right knee arthritis, is granted.






REMAND

The Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim for an examination and opinion regarding the etiology of the Veteran's neck and headaches.  The Veteran was afforded VA examination in January 2011.  However, the questions regarding the etiology of the conditions at issue were not answered.  This case be must again be remanded to the agency of original jurisdiction for another opinion to comply with the Board's original remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion regarding the etiology of the Veteran's neck condition and headaches.  The claims file should be made available to and be reviewed by the physician.  The physician should provide a rationale for the opinions provided.

The physician should provide a diagnosis for all neck conditions and/or types of headaches found.  Based on review of the medical evidence of record and sound medical principles, the examiner should provide an opinion as to:

a.  Whether any diagnosed neck condition and/or headaches i.e., migraine or tension headaches, originated in service or clearly and unmistakably existed prior to service.

b.  If any disability is found to have existed prior to service, the physician should provide an opinion as to whether the underlying condition underwent a permanent increase in severity due to service, or whether the complaints documented during service represent no more than an exacerbation of symptoms.  If there was an increase in the severity of the underlying disability, the physician should provide an opinion on whether that increase was due to the natural progress of the disorder.

If the physician feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the physician does not have the needed knowledge or training.

2.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


